Martin Judge,

delivered the opinion of the Court.
This is a suit on a bill of exchange, drawn as an accommodation paper, given by the drawer to the cashier of the bank of Louisiana at Opelousas ; and by him sent to the mother bank, of which the plaintiff is Cashier. The defendants, the drawers, and endorsees denied any considera*56tion was given for the bill. There was a verdict and jU{jgment por the plaintiff and the defendants appealed.
The testimony shows that a bill of the same amount as the one sued on, subscribed by the same drawers, but not endorsed by the same payee, was handed among the bills and notes of the bank, by the former, to the present cashier of the bank at Opelousas, who called on the drawers with a request they should have it endorsed. They replied, it was the one drawn in favor of the person whose name appeared as the payee ; and they gave another bill of the same amount in favor of another payee who endorsed it.
These facts were deposed to, by the new Cashier, who said, nothing in the books of the bank, showed any payments by the former cashier for the bill — nor was any made by the New Cashier: that bills were often purchased by the former cashier without the intervention of the board. He paid the money often without making any entry on the books, or requiring any check or receipt; and even when he placed full confidence in the drawers he did so before the bill was endorsed.
On his cross examination the witness deposed, that the drawers in giving the second bill, stated, they had not been paid the amount of the first, but he told them this was a matter of no moment, as he, the witness had taken the bill as cash from his predecessor to whom the drawers should look for payment.
The appellants’ counsel has urged, that they were entitled to a new trial, and the judge erred in refusing it. They have contended, the appellees having given by the cross examination, evidence, that when the appellants gave the second bill, they declared the consideration, or amount of the bill was not paid them ; and it is not pretended any was paid afterwards.
The appellee’s counsel has urged that the drawers were called upon by the new cashier, on the behalf of the bank for an endorsement which they were bound to procure and *57which the bank was .entitled to demand, even if the former cashier had not paid the money — and by giving the new bill unconditionally, they admitted the bank’s right to the amount of the bill.
In a suit between the endorsee, who is the holder, and the drawers and endorser of a hill of exchange, the consideration may be impeached, and the question whether the drawer ever received consideration or payment therefor? en-quired into.
And wherefrom the evidence it appears doubtful whe ther the drawer of the bill has ever received value, or any consideration therefor, the case will be remanded for a new trial.
1. It has appeared to us in the absence of positive testimony, it was not easy to presume (from the mere circumstance that cashiers, when they have frill confidence in drawers; pay them the amount of their bills, before they are endorsed so as to transfer the payee’s title) that in the present case the cashier had such a confidence in the drawers and paid them the amount of this bill.
The appellee’s counsel has urged that strong presumption of this arises from the delivery of the second bill to a person who denied the obligation of the bank to pay for it.
We have deemed it best to remand the case for a new trial.
•' It is therefore ordered adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed, the verdict be set aside, and the case remanded with directions to the judge a quo to proceed therein according to Law : the appellee paying costs in this Court.